EXHIBIT FOR IMMEDIATE RELEASE Contacts: Stoney M.“Mit” Stubbs, Jr., Chairman and CEO Ronald Knutson, SVP and CFO Email: ir@ffex.net (214) 630-8090 Frozen Food Express Industries, Inc. Announces Fourth Quarter And Year End Results; Pre-Tax Earnings Improve $13.2 Million Over 2007 · Full Year 2008 Pre-tax income of $3.2 million fueled by an 8.5% revenue increase · Operating Ratio Improves 270 basis points · Full Year 2008 EPS of $.04 representing a $.49 turnaround from 2007 · Company is debt-free with $106.5 million of equity Dallas, Texas – March 4, 2009 – Frozen Food Express Industries, Inc. (Nasdaq/GSM: FFEX) today announced its financial and operating results for the quarter and year ended December 31, For 2008, revenue increased by 8.5% to $490.5 million from $452.2 million in 2007.Net of fuel surcharges, revenue was $381.4 million for 2008 compared to $378.8 million during 2007.Net income for the year was $605,000, or $.04 per diluted share, compared to a net loss of $7.7 million, or $.45 per diluted share in 2007.Operating ratio for the 2008 year was 99.6% compared with 102.3% in 2007. For the quarter, income from operations improved $5.6 million over 2007.Revenue decreased by 4.7% to $112.3 million from $117.9 million during the same quarter of 2007.Net of fuel surcharges, revenue was $93.3 million in the fourth quarter of 2008, compared to $96.1 million in the 2007 quarter.For the fourth quarter, the Company realized pre-tax income from operations of $812,000; however, on an after tax basis incurred a net loss of $201,000, or $.01 per diluted share compared to a net loss of $3.5 million, or $.21 per diluted share in the fourth quarter of 2007.Operating ratio for the 2008 quarter was 99.8% compared with 104.6% for the fourth quarter of 2007. President and Chief Executive Officer, Stoney M. (“Mit”) Stubbs, Jr. commented: “Despite the economic downturn and challenging freight industry in 2008,I am proud of the management team and its effort to sustain positive operating results by posting a third consecutive quarter of income from operations.While our results for the fourth quarter were not as strong as the two previous quarters which is not uncommon in a cyclical business such as ours, we did accomplish many things that we set out to achieve at the onset of the year.Going into 2008, the direct focus of the management team was to execute to an aggressive turnaround plan aimed at restoring our business to profitability and the team delivered on that goal. “One such strategy was to increase sales in our specialized freight services and our non-asset based intermodal business.For the full year of 2008, intermodal revenue increased 157.6% while dedicated services revenue increased by 37.8%.While revenue from our freight brokerage services fell short of 2007 levels we continue to make progress on developing carrier relationships and attracting new customers.We remain optimistic that we will achieve an increase in the mix of non-asset based revenue in 2009 allowing us to leverage our asset-based business driving more revenue over less equipment. “Asset productivity measured by revenue per truck per week increased 2.0% during the fourth quarter of 2008 compared to the year-ago quarter and was up 6.0% on a year-over-year basis.A contributing factor to this improvement is our continued focus and discipline to drive volumes over our preferred freight network which drove our empty mile ratio down to 9.0% from 9.7% in 2007.Pricing levels for truckload services remained relatively flat for both the fourth quarter and full year.Freight rates for our less-than-truckload services increased 2.1% during the fourth quarter of 2008; however, decreased 1.6% as pricing pressures mounted due to excess capacity in the industry throughout 2008.Our total trucks in service at the end of the year was 2,029 compared with 2,075 at the end of 2007. “Total operating expenses decreased 9.1% for the quarter on a revenue decline of 4.7%.Company driver salary expenses were up 11.9% during the fourth quarter of 2008 compared to the year-ago quarter while purchase transportation expenses decreased by 20.3% over the 2007 quarter.Partially offsetting the decrease in purchased transportation expense is the growth in intermodal as more freight was transported via the rail.Central to the strategy of growing our intermodal business was the installation and management of an internal drayage fleet which was fully implemented in the middle part of 2008.We believe that by closely managing the day-to-day operations and utilizing our internal drayage fleet as opposed to relying on outside cartage services that often times prove costly, the net result will be improved services to our customers and increased operating margins. “Regarding cost saving initiatives that we planned for going into 2008, we saw marked improvement in both non-driver headcount-related expenses as well as reductions in other fixed costs.Our average trucks in service for the year decreased 4.5% to 2,027 from 2,122 during 2007.Non-driver personnel decreased by five percent throughout 2008. “The improvement in fuel and fuel taxes was primarily due to a decrease in the average cost of fuel compared with the fourth quarter of 2007.We continue to implement fuel cost control measures throughout 2008 including utilization of our volume purchase arrangements with diesel suppliers and optimizing driver purchases at national fuel centers.In addition, we realized improvements this year in fuel programs implemented to track and measure fuel consumption, idle time, and stop locations using opti-idle technology.Diesel fuel expenses for the quarter decreased 17.1% over the 2007 quarter. “Claims and insurance expenses decreased 45.6% in the quarter and 34.3% for the year.The decrease in expense is being driven by fewer claims as well as a significant non-recurring claim that occurred during the fourth quarter of 2007.The Company continues to enhance safety awareness including an in-house program, safety incentive programs for the drivers, and computer-based and audio training.As a direct result of these initiatives, our total accidents for 2008 decreased nearly 9% from a year ago. “The market for used equipment remained soft during the fourth quarter of 2008 which attributed to the decrease of $556,000 in gain on sale of equipment in the quarter.However, some equipment was re-deployed in the operations in support of the newly created drayage fleet as replacement cycles were altered.Net capital expenditures for property and equipment this year was approximately $9.7 million.Our balance sheet remains debt-free and healthy providing us with liquidity necessary to weather the economic down-turn in 2009.” Mr.
